Citation Nr: 0203963	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky




THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
hearing loss.  

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.  

(The issues of service connection for claimed low back and 
neck disorders; increased ratings for a service-connected 
cardiovascular disorder, including mitral valve prolapse and 
hypertension, and service-connected traumatic 6th cranial 
nerve partial palsy with correctable diplopia; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability and a 
permanent and total disability rating for pension benefits, 
will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  The veteran has also served in the Army 
National Guard for various periods prior to July 1972 and 
subsequent to February 1979.  

This case comes to the Board on appeal from a September 1998 
RO decision that , in part, granted service connection and 
assigned no percent ratings for tinnitus and left ear hearing 
loss and denied service connection for a claimed right ear 
hearing loss.  

In April 1999, the Board remanded the case to the RO for 
additional development of all the issues.  

In an August 2001 decision, the RO assigned a 10 percent 
rating for service-connected tinnitus.  The veteran continues 
his appeal for a higher rating.  

This appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for claimed 
low back and neck disorders; increased ratings for a service-
connected cardiovascular disorder, including mitral valve 
prolapse and hypertension, and service-connected traumatic 
6th cranial nerve partial palsy with correctable diplopia; 
and a total rating based on individual unemployability due to 
service-connected disability and a permanent and total 
disability rating for pension benefits, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When the additional action is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  

Then, after giving the notice and reviewing your response to 
the notice, the Board will prepare a separate decision 
addressing these other matters.  



FINDINGS OF FACT

1.  The veteran is not currently shown to have a right ear 
hearing loss disability for VA compensation purposes.  

2.  The veteran's service-connected tinnitus is shown to be 
manifested by ringing or a loud shrill in the ears.  

3.  The veteran's service-connected left ear hearing loss is 
currently shown to be manifested by auditory acuity level I.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right ear 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.87a including Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87 including Diagnostic Code 6260 (2001).  

3.  The criteria for the assignment of a compensable rating 
for service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (1998 
and 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  The veteran has also served in the Army 
National Guard for various periods prior to July 1972 and 
subsequent to February 1979.  

A careful review of the service medical records shows that, 
on a January 1972 physical examination for enlistment in the 
Army National Guard, an audiological evaluation revealed pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, and 4,000 
Hertz:  5, 10, 10, and 0 in the right ear; and 0, 5, 5, and 0 
in the left ear.  

On a November 1972 physical examination for separation 
purposes, an audiological evaluation revealed pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  all 0 in each ear.  

On a January 1975 physical examination for enlistment in the 
Army, an audiological evaluation revealed pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, and 4,000 
Hertz:  5, 5, 5, and 10 in the right ear; and 5, 10, 5, and 5 
in the left ear.  

On a December 1978 physical examination for separation 
purposes, an audiological evaluation revealed pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, and 4,000 
Hertz:  20, 15, 15, and 10 in the right ear; and 20, 20, 20, 
and 10 in the left ear.  In a February 1979 statement, the 
veteran noted there had been no change in his medical 
condition since his December 1978 physical examination.  

On a February 1979 physical examination for enlistment in the 
Army National Guard, an audiological evaluation revealed pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz:  5, 5, 10, 5, and 10 in the right ear; and 
5, 10, 10, 5, and 5 in the left ear.  

On a June 1988 VA general medical examination, the veteran's 
ears were examined and there was no indication whether or not 
a hearing loss was noted.  

The submitted Social Security Administration records indicate 
that the veteran's claim for disability benefits was denied 
by a May 1993 decision.  In that decision, it was found that 
he had non-severe impairments consisting of subjective 
allegations of hearing deficits, among others.  

On a February 1995 VA general medical examination, the 
veteran did not refer to any hearing loss.  An examination of 
his ears was unremarkable.  

In a January 1997 statement, the veteran claimed that he had 
substantial hearing loss caused by noise exposure in service.  
He alleged that his hearing had gradually worsened over the 
years.  

In a May 1997 statement, the veteran reiterated that, over a 
period of time, his hearing had worsened and that his hearing 
loss was the result of repeated concussions from tanks and 
guns in service.  He claimed that he was not furnished 
hearing protection in service.  

In a December 1997 letter, the RO informed the veteran of the 
type of medical evidence required in order to well ground his 
claim for service connection for hearing loss.  He was 
requested to furnish information regarding any medical 
treatment he had received.  

In response, the RO received forms (VA Form 21-4142) in 
January 1998 on which the veteran indicated that all his 
treatment and tests have been conducted at the VA Medical 
Center (VAMC) in Huntington, West Virginia.   

On a February 1998 VA general medical examination, the 
examiner noted that the veteran heard conversational speech 
well.  

On a July 1998 VA audiological examination, the veteran 
reported that his hearing in the left ear was worse than in 
the right ear.  He reported that, while in crowds or with 
background noise, speech sounded "muffled."  He stated that 
he listened to the television on a high volume setting and 
used an amplified phone at home.  He claimed that he began to 
notice hearing loss approximately four to five years ago with 
a gradual progression over the years.  

The veteran claimed that, during service in the National 
Guard, he had "boils" in both ears (which he said were 
treated with antibiotics) and a ruptured tympanic membrane 
and also suffered a blow to the left side of the head by a 
tank gun tube during service.  He complained of having 
periodic tinnitus in both ears.  He reported a history of 
noise exposure (to include tanks, guns, rifles, and pistols) 
without the use of hearing protection while in the service.  
He reported that currently in the National Guard he was 
exposed to tanks and rifle ranges.  Following active military 
service, the veteran reported working in the mines for 11 
years and as a carpenter for 5 years without the use of 
hearing protection.  

An VA audiological examination indicated the following pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz:  5, 0, 0, 30, and 35, for an average of 
16.25 in the right ear; and 10, 0, 0, 30, and 40, for an 
average of 17.50 in the left ear.  The speech recognition 
scores were those of 96 percent in the right ear and 92 
percent in the left ear.  

The VA examiner also noted that the veteran reported having 
periodic bilateral tinnitus, described as sounding like a 
ringing or loud shrill.  The examiner indicated that the 
audiology results did not indicate an ear or hearing problem 
that required medical follow-up or a problem which, if 
treated, might cause a change in hearing threshold levels.  

The VA examiner remarked that, in the claims file, there were 
six examinations found, all of which showed hearing within 
normal limits, bilaterally.  The examiner also opined that 
the veteran's current hearing loss was consistent with noise 
exposure and that the veteran's reported history of noise 
exposure while in service likely contributed to the current 
hearing loss and tinnitus.  

In a September 1998 decision, the RO granted service 
connection and assigned no percent ratings for tinnitus and 
left ear hearing loss (effective on January 31, 1997), and 
denied service connection for right ear hearing loss.  
 
In an October 1998 statement, the veteran expressed his 
disagreement with the RO's decision.  He claimed that he 
suffered the same type of hearing loss in his right ear as he 
had in his left ear, with both ears exposed to the same level 
of noise during service.  

In his December 1998 Substantive Appeal, the veteran 
indicated that his left ear hearing loss was not 
"correctable" with hearing aids and that he should be 
compensated with a higher rating.  

As regards his right ear, the veteran claimed that it was 
exposed to the same noise in service as his left ear and 
service connection was therefore warranted.  He stated he was 
unable to speak or hear on the telephone due to his hearing 
loss.  He maintained that he had tinnitus in both ears that 
was not "correctable" and that a higher rating was in order.  

In a January 1999 statement, the veteran reiterated that he 
had hearing loss in both ears due to noise exposure (i.e., 
rifles and tanks) in service.  He stated the Army did not 
encourage the use of hearing protection.  He stated that his 
hearing loss was not correctable and required the use of two 
hearing aids.  He stated that, despite hearing aids, he still 
had to look people full in the face and read their lips to 
understand what was being said.  He stated that he was unable 
to use a telephone and have a conversation because the 
hearing aids made a shrill noise whenever the receiver was 
near.  

As regards tinnitus, the veteran related that he was unable 
to tell if the telephone was ringing and sometimes believed 
the telephone to be ringing when it was not.  He stated that 
sleeping at night was difficult due to constant ringing and 
roaring in his ears.  At the current time, he stated that it 
sounded like crickets shrieking in his ears.  He maintained 
that he was unable to function as he once did.  

In April 1999, the Board remanded the case to the RO for 
additional development.  In part, the Board remanded the case 
pursuant to Robinette v. Brown, 8 Vet. App. 69 (1995) (VA has 
an obligation to notify a claimant of evidence necessary to 
complete an application for benefits in the limited 
circumstances where an incomplete application references 
other known and existing evidence).  

In a May 1999 letter, the RO requested that the veteran 
furnish any medical information to support his claims.  In a 
statement received by the RO in June 1999, the veteran 
responded that the only doctors he had were at the Huntington 
VAMC.  

In July 1999, VA medical records dated from June 1995 to May 
1999 were received by the RO.  A November 1998 outpatient 
record indicated that the veteran was seen in the audiology 
clinic for a re-check and hearing aid evaluation.  
Impressions were taken of both ears and hearing aids were 
ordered.  An audiological evaluation at that time indicated 
the following pure tone thresholds, in decibels, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz:  5, 0, 0, 30, and 35 in 
the right ear; and 10, 0, 0, 30, and 40 in the left ear.  The 
speech recognition scores were 96 percent in the right ear 
and 92 percent in the left ear.  

A VA January 1999 outpatient record indicated that the 
veteran was seen for a hearing aid fitting in both ears.  At 
that time, he complained of having periodic high-pitched 
tinnitus, followed by a "popping sound" and slight pain in 
the left ear.  An otoscopy was unremarkable in both ears.  

A VA February 1999 outpatient record indicated that the 
veteran was seen for a re-check of his hearing due to 
periodic, high-pitched tinnitus, followed by a popping sound 
and pain in the left ear.  The veteran denied any change in 
hearing or tinnitus since his last visit.  An otoscopy was 
unremarkable in both ears.  The results of an audiological 
evaluation yielded no significant change in hearing 
sensitivity since the previous evaluation in November 1998.  
(Pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were as follows:  5, 5, 5, 35, and 35 
in the right ear; and 20, 5, 0, 40, and 45 in the left ear.)  

In August 1999, the RO requested medical records from the 
veteran's National Guard unit, including copies of all 
physical examination reports.  In response, National Guard 
records were received in September 1999.  

An April 1998 periodic physical examination revealed that, on 
an audiological evaluation, pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz:  5, 5, 5, 35, 35, and 20 in the right ear; and 10, 0, 
0, 30, 40, and 35 in the left ear.  It was noted on the 
report that the veteran was aware of his hearing loss.  

In a September 2000 letter, the RO requested that the veteran 
furnish any additional medical information to support his 
claims.  In an October 2000 letter, the veteran responded 
that he had not seen any doctors or been hospitalized 
anywhere with the exception of the Huntington VAMC.  

In October 2000, VA medical records dated from November 1996 
to September 2000 were received by the RO.  A July 2000 
outpatient record indicated that the veteran reported having 
"some trouble" hearing.  

In December 2000, the RO requested any additional medical 
records from the veteran's National Guard unit, including 
copies of all physical examination reports.  

In a statement received by the RO in January 2001, the 
veteran stated that he should be justly compensated for his 
hearing loss and that he did not consider hearing aids just 
compensation.  

In an August 2001 decision, the RO assigned a 10 percent 
rating for service-connected tinnitus, effective on January 
31, 1997.

In an August 2001 Supplemental Statement of the Case, the RO 
informed the veteran about a newly enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA) and the duties of the VA 
pursuant to the law.  In light of VCAA, the RO readjudicated 
the veteran's right ear hearing loss claim, denying the claim 
on the merits.  

In a statement received by the RO in September 2001, the 
veteran maintained his tinnitus was not periodic, but 
constant and limited his ability to hear.  He argued that a 
10 percent rating for tinnitus was inadequate.  As for his 
ears, he reiterated that he had hearing loss in both ears, 
that it was not "correctable," and that a no percent rating 
was unacceptable to him.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran claims that he is entitled to service connection 
for right ear hearing loss and increased ratings for his 
service-connected tinnitus and left ear hearing loss.  The 
claims file shows that, through its discussions in the Rating 
Decisions, Statements of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claims.  

In an August 2001 Supplemental Statement of the Case, the RO 
informed the veteran about VA's duties under VCAA and what 
the evidence must show in order to establish service 
connection and higher ratings for the disabilities at issue.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include affording him 
VA examinations.  Additionally, the RO has afforded the 
veteran the opportunity for a hearing, but he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  


A.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for hearing loss in the 
right ear.  One of the requirements for service connection is 
that the claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  A diagnosis of a condition must 
be made by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the service medical records show that a right 
ear hearing loss disability under the standards of 38 C.F.R. 
§ 3.385 was not present during military service.  

Furthermore, clinical findings on all audiological 
evaluations conducted after the veteran's separation from 
active duty in February 1979 do not show that his right ear 
hearing acuity meets the criteria of 38 C.F.R. § 3.385 
regarding the existence of a hearing disability for VA 
compensation purposes.  This includes evaluations conducted 
by the Army National Guard in February 1979 and April 1998 
and those conducted by the VA in July 1998, November 1998, 
and February 1999.  

In short, there is no medical evidence of record showing a 
right ear hearing loss disability under the standards of 38 
C.F.R. § 3.385.  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

As a right ear hearing loss disability (as defined under the 
regulation) is not currently shown, the claim of service 
connection must be denied by operation of law.  




B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.


1.  Tinnitus

Since the September 1998 RO decision, the regulations 
pertaining to rating diseases of the ear were revised 
effective June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  The 
veteran's service-connected tinnitus was initially evaluated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective 
prior to June 10, 1999).  Under this code, a 10 percent 
rating is warranted for tinnitus, persistent as a symptoms of 
head injury, concussion or acoustic trauma.  

Under the revised Code 6260 (effective June 10, 1999), a 10 
percent rating is warranted for recurrent tinnitus.  A note 
that follows the code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  

As the veteran's claim for a higher rating for tinnitus was 
pending when the regulations pertaining to ear diseases were 
revised, he is entitled to the version of the law most 
favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  

However, it is noted that since the date that service 
connection was established in January 1997, the veteran's 
tinnitus has been evaluated as 10 percent disabling under 
Code 6260 (1999 and 2001), which is the maximum rating 
allowable under VA's Schedule for Rating Disabilities, and 
there is no other diagnostic code under which his disability 
would be more appropriately rated.  

Thus, the Board concludes that his tinnitus is properly rated 
as 10 percent disabling under Code 6260.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1997.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the condition 
has remained 10 percent disabling.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected tinnitus under any code of 
the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).

Furthermore, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), is also not warranted.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The veteran's tinnitus in this case is not shown to present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The evidence does not show the veteran has ever been 
hospitalized for tinnitus or that his tinnitus causes marked 
interference with work.  Thus, the degree to which the 
veteran's tinnitus impairs him industrially has been 
adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  

In conclusion, the preponderance of the evidence is against 
the claim for a higher rating for the veteran's tinnitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


2.  Left Ear Hearing Loss

Since the September 1998 RO decision, the regulations 
pertaining to rating hearing loss were revised effective June 
10, 1999.  See 64 Fed.Reg. 25202 (1999).  

However, given the audiometric findings in the veteran's 
case, his service-connected left ear hearing loss is rated by 
the same method under both the old and the new (current) 
regulations.  See 38 C.F.R. § 4.85 (1998 and 2001), § 4.86 
(2001).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When hearing loss in only one ear is service connected the 
hearing in the non-service-connected ear is taken as normal 
(level I) unless the veteran is shown to be completely deaf 
in both ears.  See 38 C.F.R. § 3.383(a); VAOPGCPREC 32-97 
(August 29, 1997); and 38 C.F.R. § 4.85(f) (2001).

The VA audiometric tests in 1998 and 1999, as well as a 1998 
military audiometric evaluation, all included test results 
(the average decibel threshold for the four frequencies, plus 
speech discrimination scores) which indicate the veteran has 
level I auditory acuity in the service-connected left ear.  
See 38 C.F.R. § 4.85, Table VI.  

The veteran is deemed to have auditory acuity numeric 
designation I in the non-service-connected right ear (because 
the veteran is not shown to be completely deaf in both ears).  
These numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  

In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  The fact that 
the veteran may wear a hearing aid does not affect his 
rating, as the rating schedule makes a proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998), § 
4.85(a) (2001).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1997.  Fenderson, supra.  
However, since the effective date of service connection the 
objective evidence shows the condition has remained 
noncompensable.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for a higher rating for left 
ear hearing loss.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.





ORDER

The claim of service connection for right ear hearing loss is 
denied.  

An increased rating for the service-connected tinnitus is 
denied.  

An increased rating for the service-connected left ear 
hearing disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

